﻿
The delegation of Senegal is pleased to extend to the President through m, its warmest congratulations, to wish him very success in the important task conferred upon him and to assure him, in this context, of its complete co-operation and total support. His election to the presidency of the forty-third session of our Assembly is an eloquent tribute solemnly paid by the Members of the United Nations to his great country as well as to him on the outstanding intellectual and moral qualities he possesses. His high sense of responsibility, his faith in the United Nations and his vast experience in the field of international affairs undoubtedly guarantee that the work of the present session will meet with success.
Mr. Peter Florin, who preceded him in his office, conducted our debates successfully throughout his term of office. We should like here to reiterate our gratitude to him.
I should like also to pay a tribute to the Secretary-General, Hr. Javier Perez de Cuellar, a man of courage and conviction, a staunch fighter for peace and co-operation among peoples, who deserves our appreciation and out support for the continuation and completion of the remarkable task to which he has totally dedicated himself and whose encouraging results in many ways demonstrate the timeliness and impact of the noble ideals of our Organization, as well as a positive perception of his role in the field of international peace, security and co-operation.
In the history of nations as well as of institutions, there are critical times when the future of mankind is decided. The present period seems to us to be one of those crucial moments which call upon our conscience, invite us to reflect anew, and encourage us to redouble our political will, determination, lucidity and courage in our endeavours. It is in this spirit that my delegation would like to make its modest contribution to this joint reflection, the primary objective of which must be the safeguarding and strengthening of international peace and security as well as the development of a space for active solidarity within our global village.
Four themes will serve as points of reference with regard to our contribution: human rights on the occasion of the fortieth anniversary of the Universal Declaration of Human Rights peace in the world in connection with the positive work done by the United Nations for the settlement of certain regional conflicts} development in a spirit of solidarity, in connection with the mid-term review of the United Nations Programme of Action for African Recovery and Development 1986-1990ţ and the strengthening of our United Nations through implementation of the recently adopted reforms.
The celebration of the fortieth anniversary of the Universal Declaration of Human Rights certainly gives us an opportunity to rejoice at the important successes achieved by the United Nations in the promotion and protection of human rights and freedom, and above all to consider what remains to be done in order to free mankind from all oppression. Concerning the balance sheet, suffice it to say that by proclaiming the Universal Declaration in 1948 and continuing to make appropriate efforts since then to transform the principles in that document into internationally binding obligations within the framework of legal instruments at the global level for which it attempts to ensure respect by States, the United Nations has accomplished remarkable work, in keeping with the basic aspirations of our peoples. The historical importance of that work must be recognized.
As a State that has made respect for human rights a cardinal principle of its politics both within its constitutional system and in its foreign policy, and a country whose resolute commitment to the principles and objectives of the 1948 Declaration have won it many tributes, Senegal takes this opportunity to reaffirm its resolute support for the work of the United Nations to safeguard human rights.
Just as at the domestic level it established a multi-partisan democracy whose multifaceted expression is a sign of its vitality and its deep roots in the thinking of people, just as it contributed to the achievement of this in the African continent by playing an important part in developing and ratifying the African Charter of Human and Peoples Rights and just as it is attempting to do in the United Nations Commission on Human Rights, in which the unanimous and consistent confidence of the international community has won it a continued presence over many decades and the active presidency of that Commission on the occasion of its fortieth anniversary, so my country will spare no effort in the continued quest for greater justice and equity in human relations at all levels.
The quest continues because it is an effort that can know no respite until the total eradication of all vestiges of arbitrary rule and brute force such as exist, in particular, in southern Africa and in Palestine, has been achieved. The situation in these regions and many others is a clear indication of the efforts that remain to be made so that our world may come closer to the ideals for the attainment of which in inter-State relations the Universal Declaration of Human Rights should be the instrument.
This struggle for the universal enjoyment of human rights is continuing today in the sphere of the protection of a sound global environment. As a Sahelian country attacked by desertification, Senegal is particularly sensitive to new threats that alter the quality of life on our planet and dangerously affect the fate of present and future generations, is why my country, like other African States, has asked the international community to draw up provisions without delay to prevent the developing countries from becoming dumping grounds for industrial waste from the developed countries. Such action would be an important, practical contribution to the defence of the rights of the weak and deprived and to the struggle against the degradation of the ecology, which we sincerely believe must be a global struggle.
The hopes aroused by the improved relations between the super-Powers - which we welcome as it could bring about the strengthening of international peace and security - have not yet been translated into a new order in keeping with our expectations, in other words, a real democratization of international relations based on justice, equality of rights and the safeguarding of the interests of all the peoples of the world. Of course, the promise of the beginning of healthier international relations exists, and with that promise the will has been expressed in different regions to seek solutions to the various tensions, sources of friction and crises that exist.
Thus, the doors of peace have begun to open in Afghanistan, in Kampuchea, in the Gulf region, in Western Sahara and in South-West Africa. This process must be encouraged and supported. But we must also work to promote the emergence of conditions that can lead to the extension of this process to other areas of regional conflict, beginning with the Middle East.
That is, in our humble opinion, the sense of the message that the Norwegian Parliament addressed to our Assembly by awarding the Nobel Peace Prize to the United Nations peace-keeping forces. In the name of President Abdou Diouf and the Senegalese Government and people, I welcome this well-deserved tribute to the persevering efforts of our Organisation to eliminate hotbeds of tension, encourage the solution of conflicts by peaceful means and promote international peace and security. For Senegal, this award is of special significance. My country has always supported the peace-keeping operations decided upon by the Organisation and has endeavoured to make a practical contribution to their success by sending contingents on many occasions. We sincerely hope that this great distinction will encourage all the member of the international community to give their effective support to the United Nations peace-keeping forces, which have new, urgent and important tasks ahead of them.
Deeply concerned by the vital issue of maintaining peace and security in the world, the Non-Aligned Movement, a few days ago in Nicosia, assessed what had been accomplished and what remains to be accomplished and took decisions on how the major problems of our day could be evaluated and tackled. By reiterating their commitment to the establishment of genuine collective security, by demanding the strict rule of law and of justice and the cessation of policies of oppression and domination, by proclaiming their will to stop being the arena and the prize of global confrontation, the countries of the Movement made it a protagonist in the new, changing international relations.
The Non-Aligned Movement has had to call for increased respect for the purposes and principles of the United Nations Charter, because among its ranks axe peoples still dominated and oppressed and regions where there are hotbeds of conflict and tension. Thus in southern Africa, after four decades, the question of apartheid still arises in the same time the legitimate aspirations of a people are still stifled and its right to freedom and dignity violated. In that region a system survives under which every day people die under barbarous repression; a system under which a people is subjected with impunity to the arbitrariness of racist repression; a system under which the peoples of southern Africa are the victims of the outrageous belligerence of a racist totalitarian order. In southern Africa we see the survival of a system that the international community has declared to be a crime against mankind. Therefore, the international community has the historic responsibility of ending that system.
The only way to do that is through comprehensive, mandatory sanctions that measure up to the magnitude of the crime. To delay such action in southern Africa can only result in the sacrifice of millions more lives that could be saved. The outcome of the struggle being waged by the African National Congress of South Africa (ANC), the Pan-Africanist Congress of Azania (PAC), the South West Africa People's Organization (SWAPO) and the front-line countries will be linked in history with the picture of the past 30 years, in which many peoples who were previously oppressed have become free and independent. 
The same law of oppression, aggression, occupation and plunder continues to apply in Palestine and the Middle East, where injustice must be redressed and national rights must be restored. The lessons to be learned from the historic resistance of the Palestinian people to occupation and oppression are unambiguous: there can be no lasting peace in the Middle East without the involvement of the Palestinian people and its vanguard organization, the Palestine Liberation Organization (PLO) - no peace without them, nor, a fortiori, against them.
The promotion of peace in the Middle East requires, first, working for the convening of an international conference under United Nations auspices. The representatives that the Palestinian people have chosen to express their views and aspirations must participate on an equal footing with all the other parties to the conflict. I am referring of course, to the Palestine Liberation Organization.
As guarantor of the right of peoples to decide their own destiny a right that it has made a universal principle, the international community must shoulder its full responsibilities in southern Africa and in Palestine. By clearly assuming its obligations and taking the decisions that the situation requires, it would meet the expectations of the peoples of those regions. There is overwhelming international solidarity in condemning oppression and denouncing occupation, but it is sometimes difficult to organize it into the collective response that such challenges demand.
I have said that the doors of peace are beginning to open in a number of conflicts, where hope of a speedy solution is emerging and becoming stronger. In most cases the principles applicable and the framework for a settlement have been unambiguously defined. In the process of applying those principles we must avoid viewing the problems through the distorting prism of ideologies and partisan politics and must ensure that they are not narrowly dealt with in the restricted ambit of East-West relations.
However, there are other hot-beds of tension that have defied our Organization’s peace-making efforts for many years. One is Cyprus, where the de facto situation continues to jeopardize its unity and territorial integrity. Senegal very much hopes for the prompt success of the Secretary-General's efforts for the restoration of sovereignty to that friendly country.
Another example is another friendly country, Lebanon, wounded by a combination of civil war, occupation of part of its territory and numerous acts of interference in its affairs, threatening its very existence. Senegal calls for dialogue to begin soon to preserve its identity, territorial integrity, unity and independence. The Korean peninsula provides another example. We desire peaceful reunification through sincere, fraternal talks, taking into account the free will of the whole Korean people. Despite some hopes of peace, I cannot fall to mention again this year the occupation, aggression and oppression experienced by Cambodia, and I must repeat Senegal's appeal for the withdrawal of foreign troops from Cambodia and the restoration of a genuine Cambodian Government led by Prince Norodom Sihanouk.
My final example is Central America, where my country will continue to support the peace efforts of the Contadora Group to bring about a political settlement with absolute respect for the sovereignty of all the States of the region. Alongside the political challenges of preserving human rights and struggling for peace, which require the efforts of most of our States, we face the harmful effects of a continuing economic crisis, especially in the developing countries, which I do not need to elaborate now.
Among the main problems that our countries still confront is the heavy burden of foreign debt and the intolerable pressure of all kinds that results from it.
The debt constitutes a major obstacle to lasting growth and development in our countries because of its negative influence on our ability to import, invest and achieve our economic and social development goals. So far only partial, short-term and medium-term measures have been taken with regard to the debt, in a climate characterized above all by a decrease in flows of resources towards the developing countries, high interest rates and an unprecedented decline in commodity prices.
Faced with such a situation, the international community must urgently adopt a new strategy based on growth and a sharing of responsibilities in order to achieve a lasting, comprehensive solution of the debt problem of the third-world countries, taking into account the guiding principles established in resolution 42/1S8 and the results of the seventh session of the United Nations Conference on Trade and Development (UNCTAD VII). 
In this regard, the Governments of the developed countries are becoming increasingly aware of the need to integrate dealing with the tragic economic situation of the developing countries into the strategy for global economic recovery. We commend unilateral decisions to alleviate or partially reduce the debt burden of the least favoured countries, proposals to refinance the debt in the form of bonds and to create multilateral funds for the debt and so on. However, important as those measures may be as symbols of solidarity, they are not in themselves enough to improve the economic situation of the developing countries. More general measures must also be taken. 
In particular, the access of developing countries' exports to international markets must be facilitated by the elimination of protectionist barriers in the developed countries, equitable, remunerative prices must be fixed foe the exports of developing countries; and there must be established a direct and clear link between payment of the foreign debt and factors that influence debt-servicing, such as export income, terms of trade, imports and the growth of gross national product. 
Another problem is that of the adjustment efforts by the developing countries. These adjustment programmes, which everyone believes are useful, have begun, in certain countries, to have positive results. None the less, the programmes, because they focus on major macro-economic balances, have given rise to very difficult situations - situations that are sometimes unacceptable from a social standpoint. So that adjustment efforts can go on, it is important for the international community to support the measures taken by the developing countries in order to alleviate the social consequences of recovery programmes.
The situation in Africa remains critical, especially because of the combined effects of natural disasters, the decline in the prices of export commodities, the heavy debt-servicing burden and the stagnation of financial flows. It is true that the Advisory Group on Financial Flows for Africa, which our dynamic Secretary-General established, recognized that the additional financial support requested of the international community in the framework of the United Nations Programme of Action for African Economic Recovery and Development was far from excessive vis-à-vis the funds of the developed world and State expenditures in these countries.
What is needed, and what is at stake, is less the importance of the effort than the political will of certain industrialized States, as has been shown in the mid-term review of the Programme at the meeting of the Organization of African Unity (OAU) on Africa's Priority Programme for Economic Recovery, held in Dakar last June, and by the Ad Hoc Committee of the Whole on the United Nations Programme of Action, whose work was completed just a few days ago in New York.
Having made specific proposals here a year ago with regard to the mid-term review of the United Nations Programme of Action, my country will at this point confine itself to that statement and a reference to the many suggestions that have already been made with a view to ensuring the success of the United Nations Programme of Action for African Economic Recovery and Development within its' five-year term - 1986-1990 - and for the conclusions of the special session of the General Assembly on the critical economic situation in Africa to be implemented effectively. 
Let me repeat the appeal that His Excellency President Abdou Diouf made to our
Assembly just a little over two years ago when, as current Chairman of the OAU, he participated in the opening of the special session on the critical situation in Africa: we must always bear in mind that, having overcome so many major challenges in the past, mankind should certainly be able to overcome the challenge of solidarity with Africa in order to implement, with the support of the international community, its Priority Programme for Economic Recovery.
Before concluding I should like to say a few words about the financial crisis of the United Nations and the need to enhance the Organization's effectiveness. For years now it has been confronting an increasingly worrying financial crisis. The causes of this situation have been debated at length here, so it is not necessary for me to repeat them. At its fortieth session the General Assembly decided, in resolution 40/237, dated 18 December 1985, to give a mandate to a group of 18 high-level Intergovernmental experts to study ways and means of making the United Nations more effective, more flexible and more orderly, and thus demonstrated its fervent wish to remedy the crisis. The report of that Group was studied thoroughly in the course of the forty-first session of the Assembly, and recommendations were made concerning the administrative, financial and technical aspects of the Organization.
Resolution 41/213 of 19 December 1986, on the effectiveness of administrative and technical functions, endorsed the report of the Group of 18 with a view to making the multilateral system more dynamic through the implementation of reforms by the Secretary-General. What has been achieved from implementation of the resolution confirms our impression that important progress has been made in improving the management of the United Nations. While my delegation is justly pleased, it is, on the other hand, concerned that, because of the situation of financial instability that is constantly faced by the Organization, the process of reform may not be completed.
Financial stability is all the more essential at a time when the United Nations is committing itself, on many fronts, to restoring peace in the world and to strengthening its role as the principal framework and instrument for the development of peaceful co-operation in the closing years of this century. Thus, my country wishes to make an appeal to all Member States to support the Secretary-General in his efforts to implement the necessary reforms of the multilateral system, and to do so, first and foremost, by meeting their financial obligations rapidly and on a regular basis.
Our peoples are wondering about the political will and real capacity of this universal Organization to take full advantage of the current international climate, which is conducive to the dynamics of peace. A glimmer of hope has been rekindled in the hearts of millions of long-suffering men, women and children, whose dignity has long been trampled underfoot whose hopes have long been disappointed, and whose legitimate ambitions have long been obstructed.
So that we may progress securely on the path of peace, justice and freedom, we must rally our energies and channel them towards our higher shared goals. We must quiet our differences in order to devote to the fundamentals that unite us our full resources and our full potential, for that unites us is priceless since it is the very destiny of mankind that is at issue. 
